Citation Nr: 9936151	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-02 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION
The veteran had active service from June 1942 to September 
1943.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In August 1999, the Board requested an 
expert medical opinion from the Chief of the Nephrology 
Department at the Augusta, Georgia VA Medical Center (VAMC).  
The requested opinion having now been obtained, this matter 
is now ready for appellate review. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  Essential hypertension was first noted in 1995. 

3.  No etiologic relationship between the service-connected 
post-traumatic stress disorder and chronic essential 
hypertension is shown.


CONCLUSION OF LAW

Hypertension is not secondary to, and was not aggravated by, 
any incident of service, including the veteran's service-
connected post-traumatic stress disorder.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107, and that 
all relevant facts have been properly developed for this 
appeal.  

Service connection may be granted for a disability which is 
shown to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991). Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310. 

When aggravation of a veteran's non-service connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet.App. 439 (1995);  See 
38 C.F.R. § 3.310.

The veteran asserts that his hypertension was either caused 
or aggravated by his service-connected post-traumatic stress 
disorder.

The veteran's service medical records do not contain any 
findings of hypertension.  While hospitalized at the Valley 
Forge General Hospital from May to September 1943, his blood 
pressure was noted to be 150/64.  He was discharged from 
service with a certificate of disability for discharge due to 
moderate anxiety psychoneurosis.  
 
By rating decision in March 1944, service connection was 
granted for neurasthenia, and a 30 percent disability rating 
was assigned, effective from September 8, 1943, the day after 
his separation from service.  In March 1948, that rating was 
lowered to 10 percent.

During his VA examinations in January 1948, March 1950, and 
December 1955, the veteran's blood pressure readings were 
112/74, 120/76, and 124/60 respectively.

In October 1971, the veteran was hospitalized for acute 
depression.  The discharge diagnosis included depressive 
neurosis.  It was noted that he was considered competent, but 
capable of little or no employment.  Prior to that time the 
veteran had been a farmer for many years.

During the veteran's April 1994 VA examination, he reported 
having had recurrent distressing dreams of combat for 25 
years.  His diagnosis was changed from anxiety neurosis to 
post-traumatic stress disorder.  His psychiatric disability 
was found to cause mild to moderate impairment.

At a personal hearing before a Hearing Officer at the RO in 
September 1994, the veteran reported that he avoided crowds, 
but enjoyed socializing with his neighbors in small groups, 
or one on one.

A rating decision in August 1995 continued the 10 percent 
rating for the veteran's psychiatric disability, but re-
classified it as post-traumatic stress disorder.

The report of the veteran's April 1996 VA examination noted 
that he complained of nightmares involving a torpedo coming 
toward him.  It further noted that he stated he retired from 
farming in 1980.

By rating decision in May 1996, the rating for the veteran's 
post-traumatic stress disorder was increased to 50 percent, 
effective from January 1994.

The claims file contains treatment records from the veteran's 
hospitalization in May 1997 at the Mercy Hospital and the 
Mercy Hospital of Franciscan Sisters, both in Oelwein, Iowa.  
He was admitted with angina pectoris after experiencing 
weakness, sweating and nausea while attending a party at a 
restaurant.  His blood pressure was noted to be 192/96.  The 
diagnosis was angina pectoris, cerebral vascular accident, 
hypertension, and facial flushing.

In July 1997, the veteran filed an informal claim for service 
connection for hypertension as secondary to his post-
traumatic stress disorder.  He was afforded a VA examination 
that same month.  At that time, his blood pressure readings 
were as follows:  174/94 seated, 180/100 supine, and 190/104 
standing.  He complained that his blood pressure had 
increased since the transurethral resection of the prostate 
he underwent in January 1997.  The examiner noted he was 
being treated with Cardizem, Coumadin, Hydroxyzine, and 
Trazodone, and that the veteran had no subjective complaints 
referable to his hypertension.  The diagnosis was essential 
hypertension currently not under good control, and cardiac 
arrhythmia.  The examiner opined that those conditions were 
not disabling to the veteran at that time, and did not appear 
to be service-connected.

The veteran was also afforded a VA post-traumatic stress 
disorder examination in July 1997.  He complained of sleep 
disturbances and nightmares four to five nights a week.  The 
nightmares mainly involved his being chased or shot at.  He 
reported that he liked to fish and could be around people in 
small groups, but not in crowds.

The veteran filed his formal claim for service connection for 
hypertension as secondary to post-traumatic stress disorder 
in August 1997.

The claims file contains an emergency department patient 
instruction sheet from the Mercy Hospital of Franciscan 
Sisters apparently dated in November 1997.  It lists a 
diagnosis of anxiety/hypertension, without further 
explanation.  In a statement in support of his claim 
submitted in December 1997, the veteran asserted that he was 
admitted to that hospital with very high blood pressure 
ranging from a high of 207/105 to a low of 190/93 within a 
two hour period.  He also asserted that he had been advised 
at a medical facility in Rochester, Minnesota, that he had 
high blood pressure and could have a stroke.

In May 1998, the veteran was admitted to the Allen Memorial 
Hospital in Waterloo, Iowa.  The diagnosis was recurrent 
major depression.  It was noted that his blood pressure was 
132/82 and was under good control.  The report indicated that 
the veteran had had a couple of periods in his life of 
intense anxiety, which may actually have been post-traumatic 
stress disorder experiences, but that he had not had any of 
those for quite some time.  It went on to state that the 
veteran was depressed due to the deaths of three relatives 
and a very close friend, which had all occurred within the 
preceding two years.  

In August 1998, the veteran notified the RO that he wished to 
cancel his scheduled personal hearing and would instead 
submit a statement from his private physician Jeffrey Wilert, 
D.O.  In his August 1998 letter, Dr. Wilert stated his 
opinion that it was at least as likely as not that the 
veteran's anxiety disorder bore a causal or contributory 
relationship to his development of hypertension.

The report of the veteran's October 1998 VA examination noted 
that his blood pressure was 158/92 and that he took 
medication for hypertension.  The examiner further noted that 
the veteran's hypertension was first diagnosed in 1995, and 
that since that time, his blood pressure had ranged anywhere 
from 150 to 180 systolic and from 90 to 105 diastolic.  It 
was noted that the veteran had no dizziness, syncope or 
palpitations, and that he could exercise to at least five 
minutes without shortness of breath or chest pain.  It was 
further noted that he could walk several blocks without 
difficulty and could climb a flight of stairs.  The examiner, 
who clarified that his subspecialty was in nephrology rather 
than cardiovascular disorders, opined that the veteran most 
likely had essential hypertension, based on the sustained 
elevations of his systolic and/or diastolic blood pressures.  
The examiner opined that while temporary or transient 
elevations of blood pressure such as those seen with anxiety 
do occur, they are not typically sustained and it was thus 
unlikely that the veteran's chronic hypertension was due to 
anxiety.  To support this point, the examiner noted that the 
veteran's hypertension did not seem to be lowered despite the 
fact that the veteran took medications to control his 
anxiety.  However, the examiner opined that the veteran's 
anxiety might transiently exacerbate or worsen his 
hypertension.

By rating decision in October 1998, the evaluation for the 
veteran's post-traumatic stress disorder disability was 
increased to 70 percent.

In August 1999, the Board requested an expert medical opinion 
as to the likelihood that the veteran's service-connected 
post-traumatic stress disorder caused his hypertensive 
vascular disease or precipitated a chronic increase in the 
severity of that condition.  An opinion was received from the 
Chief of the Nephrology Department at the Augusta, Georgia 
VAMC in October 1999.  The physician opined that to her 
knowledge, "post-traumatic stress disorder is not a cause of 
chronic hypertension".  She stated that "emotional stress 
can raise blood pressure acutely and transiently.  However, 
there is no documented evidence that stress causes 
hypertension chronically.  The available literature does not 
support the use of stress management for definitive therapy 
or prevention."  The physician concluded that "it is likely 
the . . . [veteran] has essential hypertension, which may be 
exacerbated acutely during periods of undue stress."

Analysis

Upon consideration of all the evidence of record, the Board 
finds that the veteran's essential hypertension was not 
caused or aggravated by his post-traumatic stress disorder.  
The evidence is clear that the veteran did not have 
hypertension in service, or for many years thereafter, 
despite the fact that his anxiety disorder began even before 
his discharge from service.  

Although Dr. Wilert opined that the veteran's psychiatric 
disorder caused or contributed to the development of 
hypertension, he did not cite to any particular authority to 
support that position.  The VA examiner in October 1998, 
however, satisfactorily explained why he believed the 
veteran's hypertension was essential hypertension, and why it 
was unlikely that it was caused by the veteran's psychiatric 
disorder.  That explanation was supported by the expert 
medical opinion obtained by the Board in October 1999.

The VA examiner did indicate that the psychiatric disorder 
might transiently exacerbate or worsen the hypertension.  
However, the sort of acute and transitory exacerbation that 
might be caused by a nightmare or a momentary flashback, in 
this veteran's case, does not amount to a worsening of his 
disability as that term was interpreted by the United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veteran's Appeals) (hereinafter 
referred to as the Court) in the case of Allen v. Brown, 7 
Vet.App. 439 (1995).

In the Allen case, the Court held that the term 
"disability" as used in 38 U.S.C.A. § 1110, refers to 
"impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated."  Allen, 7 
Vet.App. at 448.

In this case, the veteran has stated that he experienced 
nightmares and other symptoms of post-traumatic stress 
disorder ever since his discharge from service.  However, his 
hypertension was first noted in 1995, some fifteen years 
after he retired from farming in 1980.  Further, the report 
of his July 1997 VA examination, which listed a blood 
pressure reading of 190/104 in the standing position, noted 
that his essential hypertension was not disabling at that 
time, and that he had no subjective symptoms referable to the 
hypertension - this despite the fact that the veteran was at 
that time complaining of combat-related nightmares four or 
five times per week, as well as intrusive recollections and 
flashbacks.  At the time of his October 1998 VA examination, 
the veteran's blood pressure was somewhat lower, and it was 
noted that he could walk several blocks, exercise for five 
minutes, and climb a flight of stairs without discomfort.  
Given these facts, the Board finds that the possible 
transient elevations of blood pressure, which may be caused 
by the veteran's post-traumatic stress disorder symptoms, do 
not cause any additional impairment in his earning capacity, 
and thus do not increase his level of disability.

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.








ORDER

Entitlement to service connection for hypertension, including 
as secondary to service-connected post-traumatic stress 
disorder is denied.


		
WAYNE M. BRAEUER	
	Member, Board of Veterans' Appeals




 

